Citation Nr: 0110247	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  95-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss of the right ear and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus and, if so, whether all the evidence both old and new 
warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hemorrhoids and, if so, whether all the evidence both old and 
new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984, and from February 1991 to October 1991.  He was 
deployed to Saudi Arabia from February 21, 1991, to March 20, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was conducted at the RO in April 1996 before a VA 
local hearing officer.  A hearing is also shown to have been 
conducted by the undersigned member of the Board in September 
1998.  

The issues as noted on the title page were previously before 
the Board in June 1999, at which time they were remanded to 
the RO for additional development.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The RO last denied service connection for right ear 
hearing loss by rating decision issued in August 1984.  The 
veteran did not initiate an appeal, and the decision became 
final.

2.  The evidence added to the record subsequent to the August 
1984 decision of the RO, and pertaining to his right ear 
hearing loss claim, consists of VA and private treatment 
records, a lay statement, and the veteran's own statements 
(including hearing testimony) on appeal.

3.  Evidence submitted since the August 1984 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for hearing loss of the right ear.  

4.  The RO last denied service connection for pes planus by 
rating decision issued in August 1984.  The veteran did not 
initiate an appeal, and the decision became final.

5.  The evidence added to the record subsequent to the August 
1984 decision of the RO, and pertaining to his pes planus 
claim, consists of VA and private treatment records, a lay 
statement, and the veteran's own statements (including 
hearing testimony) on appeal.

6.  Evidence submitted since the August 1984 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant, is not probative, and does not bear 
directly and substantially upon the issue concerning 
entitlement to service connection for pes planus.  

7.  The RO last denied service connection for hemorrhoids by 
rating decision issued in August 1993.  The veteran did not 
perfect an appeal, and the decision became final.

8.  The evidence added to the record subsequent to the August 
1993 decision of the RO, and pertaining to his hemorrhoids 
claim, consists of VA and private treatment records, a lay 
statement, and the veteran's own statements (including 
hearing testimony) on appeal.

9.  Evidence submitted since the August 1993 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant, is not probative, and does not bear 
directly and substantially upon the issue concerning 
entitlement to service connection for hemorrhoids.  


CONCLUSIONS OF LAW

1.  The August 1984 RO decision denying service connection 
for hearing loss of the right ear is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the RO denied 
entitlement to service connection for hearing loss of the 
right ear in August 1984 is new and material, and 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The August 1984 RO decision denying service connection 
for pes planus is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000). 

4.  Additional evidence received since the RO denied 
entitlement to service connection for pes planus in August 
1984 is not new and material, and accordingly, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

5.  The August 1993 RO decision denying service connection 
for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000). 

6.  Additional evidence received since the RO denied 
entitlement to service connection for hemorrhoids in August 
1993 is not new and material, and accordingly, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.


Hearing Loss of the Right Ear

The RO determined that service connection was not established 
for right ear hearing loss in an August 1984 rating decision.  
The rating decision indicated that on January 1980 enlistment 
physical examination defective right ear hearing was noted.  
The rating decision also indicated that the veteran was 
treated for acute or transitory conditions which cleared 
without residuals.  The veteran was notified of this decision 
in August 1984; the notice letter indicated that service 
connection was not established for "hearing loss right 
ear."  He did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the August 1984 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in August 1984 consisted of the veteran's service 
medical records and the report of a May 1984 VA examination.  

The veteran's service medical records dated as of August 1984 
show that on enlistment examination in January 1980 defective 
hearing was noted.  The auditory threshold in the 2000 hertz 
frequency was measured at 35 decibels.  This disorder was 
noted not to be disqualifying for enlistment into the United 
States Navy.  On separation examination in December 1983, 
right ear impaired hearing was diagnosed.  See 38 C.F.R. § 
3.385, infra.  The hearing loss was considered "NCD" [not 
considered disqualifying].

Review of the May 1984 VA examination report shows that 
examination of the veteran's ears (external auditory canals 
and tympanic membranes) was described as normal.  The report 
was silent concerning whether or not the veteran had hearing 
loss at the time of the examination.  

Evidence submitted since the August 1984 decision of the RO 
is shown to include service medical records, private and VA 
medical treatment records and examination reports, a lay 
statement, and two hearing transcripts.  

Service medical records concerning the veteran's second 
period of active service, from February 1991 to October 1991, 
make no mention of right ear hearing loss.  

A letter from a private physician, Wallace C. Vaughan, M. D., 
dated in February 1994, shows that the veteran, following 
treatment for an upper respiratory infection, was shown to 
have a stopped up right ear.  Examination of the right ear 
was reported to show effusion.  Some yellowish mucoid fluid 
was noted to have been removed from the middle ear space by 
the use of a myringotomy.  A treatment note dated later in 
February 1994 shows that the veteran had not been having a 
problem since a tube was placed in his ear and that his 
hearing was improved.

The veteran sought, as shown as part of a VA Form 21-4138, 
Statement in Support of Claim, to reopen his right ear 
hearing loss claim in April 1995.  He noted that he had been 
treated by Dr. Vaughan.  

In September 1995, the RO received a private audiological 
evaluation report dated in September 1994, which shows 
average right ear puretone loss of 47 decibels at 500, 1000, 
and 2000 hertz.  Speech discrimination of 92 percent was also 
reported.  

In the course of a hearing conducted at the RO before a local 
hearing officer in April 1996 the veteran did not provide 
testimony concerning his claimed right ear hearing loss.  

A letter dated in February 1998 and submitted by the veteran 
shows that he claimed to have been treated eight times at the 
Birmingham VA Medical Center (VAMC) since 1994 for right ear 
hearing problems.  He added that in 1996 a tube was inserted 
into his right ear where it stayed until 1997, and that his 
hearing was still impaired to a large degree.  He added that 
he was originally diagnosed with hearing loss in 1984.  

An undated lay statement submitted by the veteran's wife 
indicates that the veteran had lost most of his hearing in 
his right ear.  She claimed that he had had a tube placed in 
his ear at a VA medical facility and that a hearing test 
administered the veteran while he was in the Navy Reserve 
showed a substantial loss of hearing which was confirmed by a 
doctor.  

As noted above, a hearing was conducted by a member of the 
Board in September 1998.  In the course of the hearing the 
veteran's representative noted that on service induction 
examination in February 1980 hearing loss was diagnosed, and 
that as the level of hearing loss was shown to be greater on 
service separation examination, aggravation of this hearing 
loss was asserted.  The veteran testified that while working 
around washers and dryers in a ship laundry he experienced 
constant noise exposure.  He added that he also was exposed 
to noise as a result of missiles being launched off the ship 
above the laundry area.  The veteran stated that he continued 
to have problems with his right ear, to the point where he 
could "hardly hear."  He also mentioned that during service 
he was treated for ear infections and that he had a tube 
inserted into his right ear following his service separation.  
The veteran also testified that following his service 
separation he was diagnosed with right ear otosclerosis and 
conductive hearing loss.  Essentially, he asserted that 
service connection was warranted for right ear hearing loss 
on either a direct or aggravation basis.  The veteran noted 
that he did not receive continuous treatment for his right 
ear hearing loss between the end of his first period of 
service, 1984, and the time when he returned to active duty 
in early 1990.  

A VA medical record consultation sheet, showing a date of 
request of April 1998, indicates that the veteran was seen 
for follow up treatment for right ear conductive hearing 
loss.  It was also noted that no improvement with "RMT" in 
1996 was shown.  Right ear otosclerosis was diagnosed; the 
veteran was shown to have declined surgery.  A referral to 
audiology for hearing aid evaluation was noted.  

Pursuant to the Board's June 1999 remand the veteran was 
requested, by letter dated in July 1999, to provide "the 
names and addresses of all private and VA medical care 
providers who have treated [him] for...hearing loss of the 
right ear."  The veteran responded in January 2000 by 
submitting three VA Form 21-4142 (JF)'s, which included the 
names and addresses of two private physicians and the name 
and address of one VA medical facility.  The veteran added 
that "[t]his information has been given before and copies of 
all this information is still on file with VA."  A review of 
the veteran's claims file confirms this statement by the 
veteran.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for hearing loss of the right ear.  "New" evidence has been 
submitted, specifically, a VA medical record dated in April 
1998 showing that the veteran had right ear conductive 
hearing loss.  This record also shows that the veteran was to 
be afforded an audiology examination for hearing aid 
evaluation.  It does not appear that this treatment record 
has been associated with the veteran's claims folders.  
Accordingly, the Board finds that new and material evidence 
has been received with regard to the veteran's claim for 
service connection for right ear hearing loss.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for hearing loss 
of the right ear.  

Pes Planus

The RO determined that service connection was not established 
for pes planus in an August 1984 rating decision.  The rating 
decision shows that on service enlistment examination in 
January 1980 moderate bilateral pes planus was observed.   
The rating decision also noted that the veteran was treated 
for acute or transitory conditions which cleared without 
residuals.  The veteran was notified of this decision in 
August 1984; the notice letter informed the veteran that 
service connection was not established for "flat feet."  He 
did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the August 1984 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in August 1984 consisted of the veteran's service 
medical records and the report of a May 1984 VA examination.  

The veteran's service medical records dated as of August 1984 
show that on enlistment examination in January 1980 moderate 
pes planus was diagnosed; clinical evaluation of the 
veteran's feet was described as abnormal.  This disorder was 
noted not to be disqualifying for enlistment into the United 
States Navy.  On separation examination in December 1983, 
clinical evaluation of the veteran's feet was noted to be 
normal, and pes planus was not diagnosed.  

Review of the May 1984 VA examination report shows that 
examination of the veteran's musculo-skeletal system, to 
include the feet, did not reveal the presence of pes planus.  

Evidence submitted since the August 1984 decision of the RO 
are shown to include service medical records; private and VA 
medical treatment records and examination reports; a lay 
statement; and statements, including hearing testimony, from 
the veteran.  

Service medical records concerning the veteran's second 
period of active service, from February 1991 to October 1991, 
make no mention of pes planus.  

The veteran sought, as shown as part of a VA Form 21-4138 
received by VA in August 1994, to reopen his claim for "flat 
feet."  

A private medical examination report dated in April 1995 and 
received by VA in July 1995, and shown to have been completed 
by Sohrab Fallahi, M. D., indicates that X-ray examination 
revealed that the veteran had flat feet with severe 
osteoarthritis of the subtalar joint.  Osteoarthritis of the 
subtalar joint of the right foot was diagnosed.  

A billing statement from Montgomery Rheumatology dated in 
April 1995 shows that arthralgias of the feet and ankles, 
foot pain, and tendinitis of the feet and ankles had all been 
diagnosed.  

In the course of a hearing conducted at the RO before a local 
hearing officer in April 1996 the veteran did not provide 
testimony concerning his claimed pes planus disorder.  

A VA orthopedic examination was conducted in January 1997.  
Review of the examination report fails to reveal that the 
veteran complained of any problems concerning his flat feet.  
Pes planus was not diagnosed.  

A letter dated in February 1998 and submitted by the veteran 
shows that he claimed to have been diagnosed as having flat 
feet in 1984 and that a private physician diagnosed him as 
having arthralgias of the feet and ankles together with 
tendonitis of the feet and ankles in 1994.  He asserted that 
this evidence indicated that his condition had deteriorated 
as time had past.  

An undated lay statement submitted by the veteran's wife 
indicates that the veteran's feet were swollen and painful 
all of the time.  

As noted above, a hearing was conducted by a member of the 
Board in September 1998.  In the course of the hearing the 
veteran's representative noted that that the veteran had 
submitted new evidence concerning current disorders of the 
feet and ankles, as well as evidence showing tendinitis of 
the feet and ankles.  This medical evidence was noted to have 
been from a Dr. Fallahi.  The veteran testified that he was 
not having problems with flat feet prior to his service 
entrance but that he began to experience problems, such as 
pain and numbness, during his first tour of duty.  He added 
that activities such as participation on the drilling team as 
well as climbing a lot of stairs, acted to aggravate his pes 
planus condition.  The veteran additionally pointed out that 
following his discharge in 1984 he continued to have problems 
associated with his feet, and that he began to receive 
treatment from Dr. Fallahi in the early 1990's.  The veteran 
also claimed that his feet caused him pain during his second 
period of service.  

Pursuant to the Board's June 1999 remand the veteran was 
requested, by letter dated in July 1999, to provide "the 
names and addresses of all private and VA medical care 
providers who have treated [him] for...pes planus (flat 
feet)."  The veteran responded in January 2000 by submitting 
three VA Form 21-4142 (JF)'s, which included the names and 
addresses of two private physicians, of which Dr. Fallahi was 
included, and the name and address of one VA medical 
facility.  The veteran added that "[t]his information has 
been given before and copies of all this information is still 
on file with VA."  A review of the veteran's claims file 
confirms this statement by the veteran.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for pes planus.  The evidence previously of record, while 
establishing that the veteran had moderate pes planus upon 
service enlistment in 1980, the evidence did not reveal that 
he had pes planus upon service separation in 1983.  No 
evidence has been submitted to show that the veteran's 
preservice pes planus was either aggravated by his period of 
service or that the flat feet diagnosed on private 
examination in 1995 was related to either of his two periods 
of service.  The Board also notes that on VA examination in 
January 1997 pes planus was not diagnosed.  The veteran has 
proffered little in the way of "new" evidence as to this 
claim inasmuch as it only shows that private treatment was 
afforded the veteran for complaints concerning his feet in 
1995.  Accordingly, the Board finds that new and material 
evidence has not been received with regard to the veteran's 
claim for service connection for pes planus.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

As the foregoing explains the need for competent evidence 
demonstrating that his pes planus disorder was incurred in or 
aggravated by military service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for this disability.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Finally, because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine may not be applied 
in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Hemorrhoids

The RO determined that service connection was not established 
for hemorrhoids in an August 1993 rating decision.  The 
rating decision shows that review of the veteran's service 
medical records was negative for either clinical findings of 
or diagnosis of hemorrhoids.  The decision also noted that 
while hemorrhoids were diagnosed in 1992, the evidence did 
not show that the veteran had hemorrhoids which were incurred 
during his period of active military service and which had 
continued to be disabling to the present time.  The veteran 
was notified of this decision in September 1993.  He did not 
perfect an appeal in a timely manner.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the August 1993 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in August 1993 consisted of the veteran's service 
medical records from both periods of active duty as well as 
VA and private medical records.  

The veteran's service medical records are devoid of reference 
to the veteran having either complained of, being treated 
for, or having been diagnosed as having hemorrhoids during 
his two periods of active duty.  

Review of the May 1984 VA examination report shows that 
hemorrhoids were not diagnosed.  

A September 1991 VA outpatient treatment record shows that 
the veteran was treated for complaints of rectal bleeding.  
Rectal examination was shown to be negative for hemorrhoids.  

Colonic polyps were diagnosed on VA colonoscopy examination 
accomplished later in September 1991.  

The report of a VA rectum and anus examination report dated 
in August 1992 shows that the veteran complained of rectal 
bleeding for the past 2-3 months on and off, together with 
some abdominal cramps at the time of the bleeding.  
Hemorrhoids was not diagnosed.  

A private medical history and physical examination report 
dated in September 1992, and shown to have been signed by a 
private physician, David J. Knapp, M. D., shows that the 
veteran complained of bloody bowel movements, most recently a 
week ago.  A diagnosis of rectal bleeding was supplied; 
however, a hemorrhoid disorder was not diagnosed.  Also, 
review of the report shows that the veteran did not give a 
history of having had hemorrhoids in the past.  

A private hospital operative report, dated in December 1992, 
and shown to be from Baptist Medical Center, shows that the 
veteran underwent colonoscopy examination by J. P. Dalton, M. 
D., following having been diagnosed with hematochezia.  
Hemorrhoids were diagnosed.  The report also noted the 
presence of rather large internal hemorrhoids.  The report 
noted that follow-up treatment was to be afforded the veteran 
by Dr. Knapp.

Evidence submitted since the August 1993 decision of the RO 
are shown to include statements supplied by the veteran and 
his spouse, VA and private medical treatment records and 
examination reports, and transcripts of two hearings wherein 
the veteran provided testimony.

As part of a letter submitted by the veteran in April 1994 he 
claimed to have suffered from rectal bleeding while serving 
during Desert Storm.  He added that he continued to 
experience rectal bleeding after he was diagnosed with colon 
polyps.  The Board notes, parenthetically, the service 
connection is in effect for residuals of an excision of a 
colonic polyp, adenoma.

A duplicative copy of the above-discussed December 1992 
colonoscopy procedure was received by VA in July 1995, as 
were treatment records associated with treatment received by 
the veteran from Dr. Knapp.  

In the course of a hearing conducted at the RO before a local 
hearing officer in April 1996 the veteran essentially argued 
that the rectal bleeding experienced by him during his period 
of service cumulated in the development of hemorrhoids, which 
were diagnosed in 1992.  

By means of a letter dated in February 1998 the veteran 
indicates that he was diagnosed with colon polyps in 1991 and 
later diagnosed with internal hemorrhoids in 1992.  

An undated lay statement submitted by the veteran's wife 
indicates essentially the same assertions made by the veteran 
as part of his February 1998 letter.  

As noted above, a hearing was conducted by the undersigned 
member of the Board in September 1998.  In the course of the 
hearing the veteran indicated that he currently suffered from 
internal hemorrhoids and that this condition began while he 
served in desert Storm.  He added that he was diagnosed as 
having colon polyps during this period of service in Desert 
Storm.  

Pursuant to the Board's June 1999 remand the veteran was 
requested, by letter dated in July 1999, to provide "the 
names and addresses of all private and VA medical care 
providers who have treated [him] for...hemorrhoids."  The 
veteran responded in January 2000 by submitting three VA Form 
21-4142 (JF)'s, which included the names and addresses of two 
private physicians, of which Drs. Dalton and Knapp were 
included, and the name and address of one VA medical 
facility.  The veteran added that "[t]his information has 
been given before and copies of all this information is still 
on file with VA."  A review of the veteran's claims file 
confirms this statement by the veteran.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for hemorrhoids.  The evidence previously of record did not 
show that the veteran had been diagnosed with hemorrhoids 
during either of his two periods of service.  The record 
further reveals that hemorrhoids was first diagnosed in 1992 
and no medical evidence is of record which relates this 
disorder to either of his two periods of service.  The 
veteran has proffered little in the way of "new" evidence 
as to this claim inasmuch as it only shows that private 
treatment was afforded the veteran for hemorrhoids in 1992.  
Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

As the foregoing explains the need for competent evidence 
demonstrating that his hemorrhoids was incurred in or 
aggravated by military service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for this disability.  Graves, 
supra.  Finally, because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine may not be applied in this case.  Annoni, supra.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss of the 
right ear is reopened, and to this extent the appeal is 
granted.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for pes planus, 
the benefit sought on appeal remains denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hemorrhoids, 
the benefit sought on appeal remains denied.  


REMAND

Having reopened the claim for service connection for right 
ear hearing loss, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 C.F.R. § 5107).  This duty to assist involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).


In this instance, it is clear that the veteran currently 
suffers from right ear conductive hearing loss.  This fact, 
coupled with the fact that he was exposed to noise as a 
result of his service duties, necessitates, in the opinion of 
the Board, that a professional medical opinion be sought as 
to the etiology of the veteran's current right ear hearing 
loss.

In view of the foregoing, the issue concerning service 
connection for right ear hearing loss is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of all medical care 
providers who treated the veteran for 
hearing loss not already associated with 
the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  The RO should request the VAMC 
located in Birmingham, Alabama, to supply 
VA with all treatment records relating to 
treatment afforded the veteran for 
hearing-related problems since January 
1994.  The RO should also seek to obtain 
the report of audiology hearing aid 
evaluation referred to as part of the 
above-mentioned April 1998 VA medical 
record consultation sheet, in which 
follow up treatment for right ear 
conductive hearing loss was shown to have 
been afforded the veteran.  

3.  Thereafter, the claims folder, 
especially copies of all post-service 
medical records concerning hearing 
treatment and/or testing, if supplied, 
should be referred to a VA audiologist.  
An audiologic examination should be 
performed in order to determine the 
nature and severity of any right ear 
hearing loss.  If a diagnosis of right 
ear hearing loss is made, the examiner 
should specify whether it is at least as 
likely as not that the veteran's right 
ear hearing loss is attributable to his 
period of active duty.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  The 
rationale for any conclusions reached 
should be recorded.

If it is determined that right ear 
impaired hearing was present at the time 
of the veteran's entrance into active 
duty, the examiner should also be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the preservice right ear hearing 
loss underwent a chronic increase in 
severity beyond normal progression during 
the veteran's periods of military 
service.  Again, a complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA audiologist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
hearing loss of the right ear.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



